   Case: 1:18-cv-02571 Document #: 67 Filed: 07/09/19 Page 1 of 11 PageID #:481




                      UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF ILLINOIS
                            EASTERN DIVISION

PAUL MUNOZ,                                 )
                                            )   No. 18 CV 2571
                           Plaintiff,       )
                                            )
       v.                                   )   Magistrate Judge Young B. Kim
                                            )
MENARD, INC.,                               )
                                            )   July 9, 2019
                           Defendant.       )

                      MEMORANDUM OPINION and ORDER

      Plaintiff Paul Munoz filed this premises liability action alleging that

Defendant Menard, Inc. negligently caused him to be injured when automatic sliding

doors at one of its stores malfunctioned. Before the court is Menard’s motion to

exclude Munoz’s expert, Lee E. Martin. Martin is an architect who has opined as to

Menard’s allegedly improper maintenance, operation, and servicing of the subject

sliding entrance doors. For the following reasons, Menard’s motion is granted in part

and denied in part:

                                   Background

      The court denied Menard’s summary judgment motion on April 23, 2019.

(R. 49.) Detailed facts are set forth in that order. (Id.) Relevant to the present

motion, Munoz claims he sustained injuries on August 21, 2017, when he was walking

through automatic sliding doors to enter the garden center of a Menard store in

Bradley, Illinois. Munoz claims that the sliding doors closed on him and struck his

upper arms and hips. (Id. at 1-2.) The doors had been in the process of closing when
   Case: 1:18-cv-02571 Document #: 67 Filed: 07/09/19 Page 2 of 11 PageID #:481




Munoz placed “his foot across the threshold.” (Id. at 2 (citing R. 30, Def.’s L.R. 56.1

Stmt. ¶ 10).) After the doors reopened, Munoz entered the store. (R. 37-2, Martin

Rpt. at 3.)

       Munoz has disclosed a report in which architect and “safety expert” Martin

submits a number of opinions, including that Menard did not properly service or

maintain the doors, did not conduct required safety checks, and violated the standard

of care for automatic door operation and maintenance, thereby creating a dangerous

condition that caused Munoz’s injuries. (R. 37-1, Martin CV at 1; R. 37-2, Martin Rpt.

at 4-7.) Specifically, Martin opines that the doors “struck Munoz because the motion

sensor located above the exterior doors failed to detect him as he approached the

entrance in the activating zone of the doorway.” (R. 37-2, Martin Rpt. at 3.) Presence

sensors also “failed to detect Munoz and hold the doors open,” according to Martin.

(Id.) Martin concludes that the doors’ failure to detect Munoz constituted a defective

condition, which “violated applicable codes and door industry standards, and was

dangerous in a manner that caused Munoz to be injured.” (Id.)

       Martin cites codes and standards in support of his opinions. First, Martin cites

the International Building Code (“IBC”), International Fire Code (“IFC”), and

International Property Maintenance Code (“IPMC”), all of which the Village of

Bradley adopted in 2012, according to Martin. (Id. at 4.) Martin claims that together

these codes require building owners and agents to properly maintain buildings and

provide “a safe, continuous and unobstructed path of travel” as a means of egress.

(Id. (citing IBC §§ 1001.3, 3401.2 (2012); IFC § 1008.1.4.2 (2012); IMPC § 702.1 (2012)




                                           2
   Case: 1:18-cv-02571 Document #: 67 Filed: 07/09/19 Page 3 of 11 PageID #:481




(internal quotations omitted).) Martin next cites an American National Standards

Institute   (“ANSI”)/Builders   Hardware       Manufacturers   Association   (“BHMA”)

standard as requiring automatic doors to have “an activating zone starting 5 [inches]

from the faces of the horizontal sliding doors to a point at least 54 [inches] from the

faces of the doors, and extending across the entire width of both moving door panels.”

(Id. (citing ANSI/BHMA Standard A156.10 § 5.1.2 (1991)).)           The ANSI/BHMA

standard further requires that “a presence sensing safety device be used to prevent

(a) fully open door(s) from closing when a person is in the door closing path.” (Id. at

5 (citing ANSI/BHMA Standard A156.10 § 5.2.2) (internal quotations omitted).)

Finally, Martin cites materials from the American Association of Automatic Door

Manufacturers (“AAADM”) for the proposistions that “improperly adjusted doors can

cause injury and/or equipment damage” and that owners “are responsible to inspect

the operation of their doors on a daily basis.” (Id. (citing AAADM manual).) Martin

also refers to AAADM guidelines discussing the importance of “[p]lanned

maintenance.” (Id. at 5-6 (citing AAADM circular).)

      Based upon these codes and standards, Martin concludes that if Menard had

performed daily safety checks and serviced the doors annually, “it is probable that

the defective and dangerous condition of the incident doors would have been

identified and corrected before . . . Munoz could be struck and injured by them.” (Id.

at 6.) Martin did not have personal knowledge of the doors’ functioning at the time

of the alleged incident. Instead, Martin formed his opinions after reviewing the

following items: (1) Menard store video showing the subject incident; (2) a work order




                                           3
   Case: 1:18-cv-02571 Document #: 67 Filed: 07/09/19 Page 4 of 11 PageID #:481




and invoice from Record Automatic Doors (“RAD”), an outside company that serviced

the doors at Menard’s request; (3) the complaint filed by Munoz in this matter;

(4) Menard’s summary judgment memorandum; and (5) deposition testimony of

Munoz and Menard manager Daniel Douglas. (Id. at 2.)

                                         Analysis

         In its motion to strike, Menard asks this court to bar Martin from testifying as

to his opinions about the allegedly defective and dangerous condition of the automatic

doors.    Menard argues that Martin’s testimony fails to satisfy Federal Rule of

Evidence 702, which provides that:

         [a] witness who is qualified as an expert by knowledge, skill, experience,
         training, or education may testify in the form of an opinion . . . if:

         (a) the expert’s scientific, technical, or other specialized knowledge will
         help the trier of fact to understand the evidence or to determine a fact
         in issue;
         (b) the testimony is based on sufficient facts or data;
         (c) the testimony is the product of reliable principles and methods; and
         (d) the expert has reliably applied the principles and methods to the
         facts of the case.

Rule 702 adopts the standards for the admissibility of expert testimony set forth in

Daubert v. Merrell Dow Pharmaceuticals, 509 U.S. 579, 589 (1993), and requires that

“any and all scientific testimony or evidence admitted [be] not only relevant, but

reliable.” See also Kumho Tire Co., Ltd. v. Carmichael, 526 U.S. 137, 149 (1999)

(clarifying that the court’s “gatekeeping” role extends to all expert testimony,

regardless of whether it is “scientific” in nature).

         To determine whether expert testimony is relevant and reliable, “the district

court must ascertain whether the expert is qualified, whether his or her methodology



                                             4
   Case: 1:18-cv-02571 Document #: 67 Filed: 07/09/19 Page 5 of 11 PageID #:481




is scientifically reliable, and whether the testimony will ‘assist the trier of fact to

understand the evidence or to determine a fact in issue.’” Bielskis v. Louisville

Ladder, Inc., 663 F.3d 887, 893 (7th Cir. 2011) (quoting Fed. R. Evid. 702(a)). The

party seeking to introduce the expert testimony bears the burden of proof. Lewis v.

CITGO Petroleum Corp., 561 F.3d 698, 705 (7th Cir. 2009). “That said, rejecting an

expert’s testimony wholesale ‘is the exception rather than the rule, and the trial

court’s role as gatekeeper is not intended’ to replace cross-examination and the

presentation of conflicting evidence as the traditional mechanisms for highlighting

the weaknesses in expert testimony.” Wielgus v. Ryobi Techs., Inc., No. 08 CV 1597,

2012 WL 3643682, at *2 (N.D. Ill. Aug. 23, 2012) (quoting Spearman Indus. v. St.

Paul Fire & Marine Ins. Co., 128 F. Supp. 2d 1148, 1150 (N.D. Ill. 2001)).

      Menard does not challenge Martin’s qualifications as an architect/safety

expert, (R. 59, Pl.’s Resp. at 2, 7), but objects to the reliability of his methodology and

relevance of his testimony, (R. 57, Def.’s Mot. at 4-7). First, Menard argues that

Martin invades the court’s domain by “attempting to instruct the jury” that the codes

and standards he cites in his report “are the legal standard in Illinois.” (R. 57, Def.’s

Mot. at 3-4.) Munoz disagrees, arguing that they are “guiding principles, and it is of

little consequence that they are not ‘legal requirements.’” (R. 59, Pl.’s Resp. at 3.) At

this stage the court sees no reason to exclude Martin’s testimony regarding industry

codes or standards establishing safety guidelines for automatic doors—or, for that

matter, general information about how automatic doors typically work.                Such

testimony may be relevant, for example, to Munoz’s claim that Menard owed Munoz




                                            5
   Case: 1:18-cv-02571 Document #: 67 Filed: 07/09/19 Page 6 of 11 PageID #:481




a duty to maintain the doors in a reasonably safe condition.               (See R. 1-1,

Compl. ¶¶ 3, 5.)   At trial Menard may cross examine Martin on the codes and

standards he cites and present its own evidence to refute Martin’s opinions on them.

See Wielgus, 2012 WL 3643682, at *2.

      However, the court will not permit Martin to offer opinions that Menard was

not exercising proper care in maintaining, operating, or servicing the automatic doors

or that any act or omission by Menard, including any alleged failure to abide by codes

or standards, breached a duty of care or caused Munoz’s injury. See Good Shepherd

Manor Found., Inc. v. City of Momence, 323 F.3d 557, 564 (7th Cir. 2003) (finding

inadmissible “expert testimony as to legal conclusions that will determine the

outcome of the case”). Such conclusions “encroach on the jury’s role as factfinder.”

Clement v. Stanley Access Techs. LLC, No. 2:15-CV-266, 2016 WL 4443702, at *2

(W.D. La. Aug. 19, 2016).

      Second, Menard contends that Martin invades the jury’s province when he

offers what it characterizes as an improper legal conclusion that Menard’s “failure

. . . to maintain the automatic horizontal sliding doors in a safe condition violated the

standard of care for automatic door operation and maintenance and created the

dangerous condition that was the cause of Paul Munoz’ injury.” (R. 57, Def.’s Mot. at

5.) For his part, Munoz argues that Martin’s “technical and specialized knowledge”

will help the jury decide whether Menard was negligent. (R. 59, Pl.’s Resp. at 6.)

According to Munoz, without such testimony, “[a] jury may not feel comfortable

determining, based on the raw footage of the occurrence and the testimony of




                                           6
    Case: 1:18-cv-02571 Document #: 67 Filed: 07/09/19 Page 7 of 11 PageID #:481




laypeople alone, whether there was a defective condition and whether Menard’s

alleged lack of care produced that condition.” (Id.)

      The court agrees with Menard and bars Martin from offering legal conclusions.

As Menard points out, Martin’s testimony “is not needed to explain to the jury what

the surveillance footage depicts” or “to explain the testimony of [Munoz] or the

Menard manager . . . Douglas.” 1 (R. 64, Def.’s Reply at 1-2.) Instead, the jury will

watch the surveillance video and listen to testimony from fact witnesses and reach

its own conclusions. See Clement, 2016 WL 4443702 at *2 (“[T]he surveillance video

speaks for itself, and [the expert] may not offer opinions based on his interpretation

of the video.”). Experts simply are not permitted to instruct the jury on the legal

conclusions it should reach. See Good Shepherd, 323 F.3d at 564. Accordingly,

Martin will be barred from testifying that any failure to properly maintain, operate,

or service the doors breached a duty of care or caused Munoz’s injury.



1  In its reply Menard attached as Exhibit C three video surveillance clips showing
different views of the subject incident. (R. 64, Def.’s Reply at 2, Ex. C.) The court has
reviewed the clips but elects not to rely on them given that these were first introduced
as an exhibit to its reply brief. See SEC v. Homa, No. 99 CV 6895, 2006 WL 3267645,
at *8 n.7 (N.D. Ill. Nov. 6, 2006) (noting that the court has “discretion as to whether
to consider evidence raised for the first time in a reply brief” but that if considered,
the opponent must be given an opportunity to respond) (citing Black v. TIC Inv. Corp.,
900 F.2d 112, 116 (7th Cir. 1990)); Monco v. Zoltek Corp., 317 F. Supp. 3d 995, 1001
n.3 (N.D. Ill. 2018) (“[L]itigants are chastised for raising new arguments or new
evidence in reply briefs; a reply brief is for replying, not for raising a new ground.”).
Menard noted in its opening brief that Martin appears to rely solely on the footage to
opine that the doors’ sensors were defective. (R. 57, Def.’s Br. at 6.) On reply Menard
argues that because the footage has never been made part of the record, Menard
should make it available for review by the court. (R. 64, Def.’s Reply at 2.) The court
finds Menard’s overture untimely. Regardless, the court need not consider the
footage to find that the jury is capable of watching it and determining for itself what
the clips show.

                                           7
   Case: 1:18-cv-02571 Document #: 67 Filed: 07/09/19 Page 8 of 11 PageID #:481




      Third, Menard argues that Martin’s opinion that the sensor in the automatic

doors was defective is speculative, unreliable, and not helpful to the jury. (R. 57,

Def.’s Mot. at 6.) For support Menard points out that Martin did not inspect the doors

or the sensor. (Id.) Nor did Martin conduct any tests or collect independent data to

determine whether the sensor was defective. (Id.) Martin instead formed his opinion

by watching a video of the incident and reviewing service records, court papers, and

deposition transcripts. (Id.) Munoz responds that a “physical[] examin[ation] . . .

after-the-fact” is neither necessary nor dispositive, “especially given [Martin’s]

extensive education and practical experience in architectural and building safety, his

reliance on codes and nationally accepted standards governing the operation and

maintenance of automatic doors matching the one in question, and his review of a

video that is the best evidence of how the doors functioned on the date of the

occurrence.” (R. 59, Pl.’s Resp. at 11.)

      Munoz urges the court to follow the reasoning set forth in Dewick v. Maytag

Corp., 324 F. Supp. 894 (N.D. Ill. 2004), and allow Martin’s testimony that the

automatic door sensors were defective. In Dewick the court allowed certain testimony

from an expert in safety and fire protection engineering in a case involving an alleged

safety issue with a broiler door. Id. at 897. A 10-month-old child climbed into the

broiler compartment of a kitchen range and sustained injuries. Id. at 896. The

defendant challenged the reliability of the expert’s methodology, but the court

permitted testimony relating to the expert’s use of “sound” scientific methods,

including force tests and collection of anthropometric data. Id. at 897-99. The court




                                           8
    Case: 1:18-cv-02571 Document #: 67 Filed: 07/09/19 Page 9 of 11 PageID #:481




rejected testimony, however, where the expert’s opinions were based solely on

“speculation or personal observation.” Id. at 900.

        Unlike in Dewick, here Martin has not cleared the reliability gate erected in

Daubert and Kumho. Dewick, 324 F. Supp. 2d at 900; see also Daubert, 509 U.S. at

590-91; Kumho, 526 U.S. at 141. Martin did not perform an inspection, let alone

testing, of the automatic doors or sensors. (R. 57, Def.’s Mot. at 6; R. 64, Def.’s Reply

at 2-3.) Instead, he watched a store video and reviewed a work order and invoice,

court papers, and deposition testimony to opine that the doors’ sensors were defective.

(R. 37-2, Martin’s Rpt. at 6.) Martin’s testimony is based on speculation, not sound

scientific methods or measurements. Dewick, 324 F. Supp. 2d at 897-900. Not only

is Martin’s testimony unreliable, it is also irrelevant. There is no evidence that his

opinion was based on scientific, technical, or other specialized knowledge that would

assist the jury in understanding the evidence or determining a fact in issue. See

Bielskis, 663 F.3d at 893. The testimony therefore fails the “helpfulness” standard,

and instead is targeted toward instructing the jury what result to reach. (R. 64, Def.’s

Reply at 3); see also Fed. R. Evid. 704 advisory committee’s note (“The basic approach

to opinions, lay and expert, in these rules is to admit them when helpful to the trier

of fact.”).

        In a case more closely aligned to the present case, Perz v. Menard, No. 2:10-

CV-441, 2013 WL 12404369, at *2 (N.D. Ind. Aug. 22, 2013), the court barred expert

testimony relating to the plaintiff’s fall on a mat near the entry area of a Menard

store. The court determined that the expert’s “only knowledge of the condition of the




                                           9
  Case: 1:18-cv-02571 Document #: 67 Filed: 07/09/19 Page 10 of 11 PageID #:481




mat before and after [the plaintiff] fell [came] from his review of deposition testimony

and the surveillance tapes of the incident.” Id. Despite the expert’s “impressive array

of credentials,” his report did not show “how his education and experience [gave] him

any greater ability to evaluate the testimony of witnesses or to interpret video tapes

than the average juror.” Id. The same is true here. In his report Martin did not

demonstrate why he was better equipped than the jury to review the video,

production documents, or court papers and determine whether the automatic doors’

sensors were defective.

      Likewise, in Coffee v. Menard, Inc., No. 13 CV 2726, 2015 WL 1399049, at *2-

3 (N.D. Ill. March 25, 2015), the court granted a motion to strike expert testimony

relating to whether Menard properly set up a grill display. In Coffee the plaintiff was

walking down an aisle when a grill tipped toward him and struck his wrist and caused

his shoulder to “pop.” Id. at *2. The expert “reviewed deposition transcripts and

other litigation materials” and opined that “the grill on display was not set up

properly, and as a result, placed customers at a risk of injury.” Id. (internal quotation

omitted). The court found the expert’s testimony unreliable because he did “not

explain how he applied his retail safety experience to evaluate the . . . strength [of a

chain draped over the axle of the grill], or the distance between [the] grill’s wheels

and the platform’s edge,” nor did he “perform any tests” or “cite[] any relevant prior

experience with similar displays.” Id. at *3. The court also found the testimony “not

relevant” because the expert “simply [drew] common-sense conclusions that jurors

without his experience are equally qualified to make.” Id.




                                           10
   Case: 1:18-cv-02571 Document #: 67 Filed: 07/09/19 Page 11 of 11 PageID #:481




      The reasoning applied in Coffee is apposite here. Martin did not explain in his

report how he applied his architecture or safety experience to determine that “[t]he

failure of the door sensors to detect Munoz in the activating zone in front of the

exterior doors, or in the area between the interior and exterior activating zones, were

defects in the door sensing system.” (R. 37-2, Martin Rpt. at 3.) And Martin did not

perform tests on the doors or sensors or cite relevant prior experience with similar

doors or sensors. (See R. 37-1, Martin curriculum vitae at 1 (stating only generally

that Martin has building safety experience in the “design construction or

maintenance of . . . automatic doors”); R. 59, Pl.’s Resp. at 5-7.) Martin therefore is

barred from testifying that the automatic doors—or any part thereof, including the

motion and presence sensors—were defective at the time of the incident.

                                    Conclusion

      For the foregoing reasons, Menard’s motion to exclude Martin as an expert is

granted in part and denied in part. At trial Martin may testify only regarding

industry codes or standards establishing safety guidelines for automatic doors or

general information about how automatic doors typically work, subject to further

rulings of the court.

                                               ENTER:



                                               ____________________________________
                                               Young B. Kim
                                               United States Magistrate Judge




                                          11
